DETAILED ACTION
1. 	This communication is responsive to the application filed May 24, 2019. 	
Claims 1-12 are pending in this application.  Claim 1 is independent claims. This action is made Non-Final.
2. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

CLAIM INTERPRETATION

3.    The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA 35 U.S.C. 112, sixth paragraph: An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



(also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 




Claim 3 recites “shunting list/cut present cars reservation unit for recording and storing present cars associated with a cut” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 4 recites “cut plan/cut present cars execution queueing unit is configured to determine an execution sequence of cut plans”, “route interference determination unit is configured to calculate a length and weight of a train”, “route selection: instruction/route generation unit is configured to generate optimized instructions dynamically according to the cut plans”, “timing selection: instruction/route automatic triggering unit is configured to control a rout processing timing”, “actual cars present tracking unit is configured to manage actual present cars scene of each line uniformly”, “instruction output unit is configured to convert triggered instruction into a standard format” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 5 recites “instruction/route generation unit to perform dynamic optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 6 recites “instruction/automatic triggering unit to perform an optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim 9 recites “execution module pushes a voice reminding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 10 recites “instruction/automatic triggering unit to perform an optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 12 recites “execution feedback module pushes a voice reminding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g.,by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 


Claim Rejections -35USC § 112

5. The following is a quotation of 35 U.S.C. 112(b):

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. Claims 1-12 are rejected under 35 U.S.C. 112(b) orpre-AIA 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 3 recites “shunting list/cut present cars reservation unit for recording and storing present cars associated with a cut” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 4 recites “cut plan/cut present cars execution queueing unit is configured to determine an execution sequence of cut plans”, “route interference determination unit is configured to calculate a length and weight of a train”, “route selection: instruction/route generation unit is configured to generate optimized instructions dynamically according to the cut plans”, “timing selection: instruction/route automatic triggering unit is configured to control a rout processing timing”, “actual cars present tracking unit is configured to manage actual present cars scene of each line uniformly”, “instruction output unit is configured to convert triggered instruction into a standard format” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 5 recites “instruction/route generation unit to perform dynamic optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 6 recites “instruction/automatic triggering unit to perform an optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim 9 recites “execution module pushes a voice reminding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 10 recites “instruction/automatic triggering unit to perform an optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 12 recites “execution feedback module pushes a voice reminding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:



(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

7.	Claims 8-9, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "likely" in claims 8, 11 are a relative term which renders the claim indefinite.  Dependent claims 9, 12 are also rejected as inheriting the deficiencies of their parent claim. In claims 8, 11 the term "likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner assumes the applicant means “in yards where route interference among different locomotives can occur”.  

8.	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 “the timing selection” lacks antecedent basis. The examiner assumes the applicant means “a timing selection”.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of: 

Claim 2 recites “shunting list generation unit is configured to drag the present cars”, “planned present cars management unit is configured to generate a unified management for shunting cars” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 3 recites “shunting list/cut present cars reservation unit for recording and storing present cars associated with a cut” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 4 recites “cut plan/cut present cars execution queueing unit is configured to determine an execution sequence of cut plans”, “route interference determination unit is configured to calculate a length and weight of a train”, “route selection: instruction/route generation unit is configured to generate optimized instructions dynamically according to the cut plans”, “timing selection: instruction/route automatic triggering unit is configured to control a rout processing timing”, “actual cars present tracking unit is configured to manage actual present cars scene of each line uniformly”, “instruction output unit is configured to convert triggered instruction into a standard format” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 5 recites “instruction/route generation unit to perform dynamic optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 6 recites “instruction/automatic triggering unit to perform an optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 7 recites “feedback reception unit configured to receive real-time state information” , “instruction/route execution state unit configured to correspond to an execution stare”, “shuttering cut plan execution state unit used for generating and outputting a shunter/driver” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 9 recites “execution module pushes a voice reminding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 10 recites “instruction/automatic triggering unit to perform an optimization” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 12 recites “execution feedback module pushes a voice reminding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The limitations “shunting list generation unit is configured to drag the present cars”, “planned present cars management unit is configured to generate a unified management for shunting cars”, “shunting list/cut present cars reservation unit for recording and storing present cars associated with a cut”, “cut plan/cut present cars execution queueing unit is configured to determine an execution sequence of cut plans”, “route interference determination unit is configured to calculate a length and weight of a train”, “route selection: instruction/route generation unit is configured to generate optimized instructions dynamically according to the cut plans”, “timing selection: instruction/route automatic triggering unit is configured to control a rout processing timing”, “actual cars present tracking unit is configured to manage actual present cars scene of each line uniformly”, “instruction output unit is configured to convert triggered instruction into a standard format”, “instruction/route generation unit to perform dynamic optimization”, “instruction/automatic triggering unit to perform an optimization”, “feedback reception unit configured to receive real-time state information” , “instruction/route execution 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


11.	Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (“Bell”, US 2016/0307155) with Kankainen (“Kankainen”, US 2011/0161875)

Claim 1:
Bell teaches railway yard integrated control system, ([0036] “FIG. 1 showing information associated with providing interchange support of inbound assets (e.g., rail cars) into the S/R facility”) comprising: a route controller, ([0083] “The optimization algorithm can determine which route is optimal (e.g., maximum revenue, minimum costs, maximum profit, fastest arrivals) for each shipment with respect to profitability”) a dispatching terminal, ([0087]“Selectable options may facilitate managing the products and assets within the S/R facility through a graphical interface. Functionality allowing interfacing with an entity that delivers assets (e.g., rail cars) to the S/R facility may be provided. For example, the system may respond to a vehicle or container being ready for dispatch by initiating an electronic data interchange (EDI) request”, [0075] “There can be a myriad of choices and a complex matrix of costs that the shipper may encounter when making decisions about the "best" way to deliver product to customers”) 

Bell teaches a plan making module ([0066] “a shipping plan may be a plan or aspects to fulfill one or more orders based on costs and assets. In embodiments, a shipping plan may include scheduling one or more orders”) 

([0076] “the optimization model which determines the "best" shipping plan”) a feedback execution module, ([0077] “integrated optimization algorithm can produce a recommended shipment plan that maximizes the overall profitability to be gained from a set of potential shipments over a selected planning period”, [0078] “The optimization process may recommend that the shipper delay, decline, or transfer fulfillment of one order in favor of fulfilling another order first”) and a mobile terminal; ([0090] “The system may include a user device 130 (e.g., a desktop personal computer, a hand-held tablet computer, or a mobile telephone)”)

Bell teaches wherein present cars in a human-machine interface of the dispatching terminal are attached on a line of a signal monitoring station yard topology, ([0105] “FIG. 4 illustrates an exemplary embodiment of a displayed plant view 400 of the S/R facility provided by the system of FIG. 1. The plant view may be a graphic representation of a string 410 of assets and products on a railway track (e.g., rail cars carrying storage containers on a track) in the S/R facility”)

Bell teaches that the present cars use a modeling, a color ([0104] “Color coding of the icons, icon shape, and other icon characteristics may be used to indicate various asset characteristics including, for example, product type being transported by the assets and asset container type”) and characters of a locomotive/car to express a sequence (Fig 4 item 420 shows a rail car sequence number of spot 1, spot 2, spot 3, [0119] “display screen 1700 generated by the system of FIG. 1 for the setup of infrastructure (e.g., a plant, a track, and/or a spot) within the S/R facility) a type (as discussed above in [0104] icon color and shape is based on product and container type) an empty weight ([0104] “The additional information may include, for example, weight information about the vehicles and/or containers or product loaded on the vehicles and/or containers, or other way billing information”) a state, ([0114] “track or other route information of where the asset is currently, or where the asset is to be loaded”) a direction code, ([0153 “display screen can include information about plural routes, namely, for each route, information of one or more of origin, customer location, route name, shipping rates and/or rates to use the route, assets, etc., and a distance of the route”) car number information ([0114] “Displayed information of the assets may include asset number or other asset identifier”)

Bell teaches in the human-machine interface of the dispatching terminal, the locomotive/car is dragged from one route to another by a mouse to change a distribution of the present cars, 
(Bell [0124] “In one embodiment, the system may record asset and product movement events within the S/R facility. When an actual asset or product moves in an actual S/R facility, a user of the system may update the system to reflect the move. This may be done, for example, by dragging and dropping the icon corresponding to the asset or product in a view displayed on the user device”) meanwhile, a shunting cut of a shunting plan is generated and displayed on the human-machine interface.(the examiner interprets shunting as changes in track sections, so, a shunting cut is the new shunted route, [0107] “The system may then calculate an optimal path from the current location to a user indicated new location. That path may be checked against the path or track sections that may be unavailable, or may be unavailable during the time such a move of the asset or product may be intended. In one aspect, the path of travel may be indicated on the user device, and the path may be re-drawn by user input and/or by other rules or constraints applied by the user”)

overlapping or obscured POIs or other mapping information to toggle the display of the selected POIs to a decluttered display”.  Thus, when points of interest on a UI are so overlapped or obscured, and is not sufficient for a user to see them, then a user can choose to declutter them.
Further, Kankainen [0022] “In certain embodiments, the system 100 can also declutter the mapping display by grouping the graphical representations (e.g., icons) of nearby POIs into one graphical representation (e.g., a group icon)”. A group graphical representation is a representative for a stack of items. Thus, a user can also declutter the user interface by creating representative stacks of elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine navigational user interface of Bell with the navigational user interface of Kankainen so a user can have access to 3D navigational information such as 3D maps for real world perspective navigation [0020, 0024] 

The modified Bell + Kankainen teaches that the human-machine interface is switched to a present cars table temporarily when a resolution is not enough (Kankainen [0053] “the user can select a group of overlapping or obscured POIs or other mapping information to toggle the display of the selected POIs to a decluttered display”. overlapping/ obscuring affects the resolution of the image, Bell Fig 5a shows a cars table the user can temporarily display, [0083] “FIGS. 5A and 5B illustrate exemplary embodiments of a displayed list view 500 of the S/R facility provided by the system 100 of FIG. 1. The list view 500 may be a textual representation of assets and products in a plant. For example, shipping vehicles, tracks, and storage areas having product appear in a table format and views may be created that show the storage areas, shipping vehicles, and/or tracks that a user desires”)

Claim 2:
The modified Bell + Kankainen teaches the plan making module comprises: a shunting list generating unit and a planned present cars management unit: the shunting list generation unit is configured to drag the present cars to generate the shunting plan to simulate real shunting rules, (as discussed above, Bell [0124] “In one embodiment, the system may record asset and product movement events within the S/R facility. When an actual asset or product moves in an actual S/R facility, a user of the system may update the system to reflect the move. This may be done, for example, by dragging and dropping the icon corresponding to the asset or product in a view displayed on the user device”)

The modified Bell + Kankainen teaches a dragged locomotive/car corresponds to a train running in shunting, the locomotive is a power (“shunting” means *changing tracks*, Bell [0074] "Fanning" a track allows a user to move cars from one track to multiple other routes within a facility”)

The modified Bell + Kankainen teaches a mouse arc movement track (as discussed above in Bell [0124] a user can use a mouse to move cars to a track) indicates a shunting turnaround  (Bell [0124] “Assets and products stay within the S/R facility until a user moves them to a serving carrier through an outbound interchange”)

The modified Bell + Kankainen teaches in order to pick up a car from the route, (Bell [0074] "Fanning" a track allows a user to move cars from one track to multiple other routes within a facility”) stack rules are required to be satisfied, on-the-way present cars of a dragged train contains the whole from an end to the dragged train, (Bell [0131] “The system may indicate certain paths, track sections, or storage areas that may be occupied, or will be occupied, or may be closed (e.g., for repair). The system may then calculate an optimal path from the current location to a user indicated new location. That path may be checked against the path or track sections that may be unavailable, or may be unavailable during the time such a move of the asset or product may be intended. In one aspect, the path of travel may be indicated on the user device, and the path may be re-drawn by user input and/or by other rules or constraints applied by the user”)

The modified Bell + Kankainen teaches in a decrease of present cars in the line caused by a dragging result corresponds to a coupling operation and a number of cars, an increase of present cars corresponds to a decoupling operation and the number of cars; (as discussed above, [0100] “the system may record asset and product movement events within the S/R facility. When an actual asset or product moves in an actual S/R facility, a user of the system may update the system to reflect the move. This may be done, for example, by "dragging and dropping" the icon corresponding to the asset”, as discussed above, (Bell [0074] “user to move cars from one track to multiple other routes within a facility”, thus, one route losses a car, and the destination route gets a car)

The modified Bell + Kankainen teaches that the planned present cars management unit is configured to generate a unified management for a shunting list and provide planned present cars scene information of each of the lines, (Bell Fig 5b shows a list railcar and track information, thus, above discussed user shunting changes will be reflected in Bell’s Fig 5b that show the current car/track plan, [0107] “FIGS. 5A and 5B illustrate exemplary embodiments of a displayed list view 500 of the S/R facility provided by the system 100 of FIG. 1. The list view 500 may be a textual representation of assets and products in a plant. For example, shipping vehicles, tracks, and storage areas having product appear in a table format and views may be created that show the storage areas, shipping vehicles, and/or tracks that a user desires”)  a plan is made in an iteration of an interaction between the present cars and the shunting list, the present cars include cars and the locomotive (Bell Fig 5b shows a search plan for searching for tracks/cars on the shunting list, as discussed above in Bell [0107] “Fig 5b display list” … “shipping vehicles, and/or tracks”)


Claim 3:
The modified Bell + Kankainen teaches that the plan making module further comprises: a shunting list/cut present cars reservation unit, every time the present cars are dragged to generate a cut plan, cut present cars information is recorded and stored in association with the shunting cut, (Bell Fig 5b shows a list railcar and track information, thus, above discussed user shunting changes will be reflected in Bell’s Fig 5b that show the current car/track plan, [0107] “FIGS. 5A and 5B illustrate exemplary embodiments of a displayed list view 500 of the S/R facility provided by the system 100 of FIG. 1. The list view 500 may be a textual representation of assets and products in a plant. For example, shipping vehicles, tracks, and storage areas having product appear in a table format and views may be created that show the storage areas, shipping vehicles, and/or tracks that a user desires”) for restoring the present cars before and after a change of the cut plan (as discussed above, Bell [0074] " allows a user to move cars from one track to multiple other routes within a facility”, thus, a user can restore a cut by moving the car back) and on-the-way present cars information of the train on a predetermined line, as important parameters of automatic route control of a plan execution link (Bell Fig 5b shows a search plan for searching for tracks/cars on the shunting list, as discussed above in Bell [0107] “Fig 5b display list” … “shipping vehicles, and/or tracks”)


12.	Claims 4, 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (“Bell”, US 2016/0307155) with Kankainen (“Kankainen”, US 2011/0161875) in further view of Seifert (“Seifert”, US 2004/0026574) in further view of Nahla (“Nahla”, US 2005/0107954).

Claim 4:
The modified Bell + Kankainen teaches that the plan execution module comprises: a cut plan/cut present cars execution queuing unit (Bell [0087] “the system may respond to a vehicle or container being ready for dispatch by initiating an electronic data interchange (EDI) request”, Bell [0094] “A user may create if-then logic to help plan and manage asset movements within the S/R facility. Checking the status of the asset may involve, for example, checking if a car is loaded and with what product or commodity, checking the identity of the receiver of the loaded commodity, checking the assigned destination of the vehicle or container or other asset, and checking the owner (or lessor) of the vehicle or container or other asset”, thus, cars are moved based on if/then logic which queues some car move executions before others)

The modified Bell + Kankainen teaches does not explicitly teach a route interference determination unit. However, Seifert is analogous art of displaying navigational information within a user interface [Fig 4-7]. Seifert [abstract] “If the future position of any of the trains is determined to be in a range which at least partially overlaps a range of future positions for another train then a collision warning is sent to one or both trains”.  Thus, a potential inference among trains. Seifert [0009] “Furthermore, the present invention also provides a use of a mobile telephone for transmitting data relating to a determined position of a train and for receiving data relating to a possibility of a collision”. Seifert [0035] “The means for determining the train's position are operable to communicate with the mobile telephone so that the position of the train may be transmitted to the central controller. In this way, the position of every train on the network is known by, or is able to be calculated by, the central controller. The central controller can then make a prediction as to whether it is possible that a collision may occur. This prediction may be based, for example, on whether a train comes within a certain distance of another train on the network” Seifert [0148] “in the event that a collision is predicted could be relayed via aural or visual means on the train and may be issued for the attention of the driver or another person situated in the train cabin whose job it is to monitor the mobile telephone acting as the communication means”. Seifert [abstract] “If the future position of any of the trains is determined to be in a range which at least partially overlaps a range of future positions for trigger the train to stop automatically or for the driver to apply the breaks”. Thus, potential collision information (route interference) can trigger operating ending information to stop the train. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the train navigation user interface of the modified Bell + Kankainen with the train navigation user interface of Seifert so that all trains in a potential collision have the opportunity to take action and avoid it [Seifert 0136]

The modified Bell + Kankainen + Seifert teaches a route selection: instruction/route generation unit, (Bell [0083] “railroad over that particular route in return for a discounted cost of a particular amount). The optimization algorithm can determine which route is optimal (e.g., maximum revenue, minimum costs, maximum profit, fastest arrivals) for each shipment with respect to profitability”)

The modified Bell + Kankainen + Seifert teaches a timing selection: instruction/route automatic triggering unit, (as discussed above, Bell [0083] determining an optimized route based on *fastest arrival time*)

The modified Bell + Kankainen + Seifert teaches an actual present cars tracking unit  (Bell [0076] “The rail cars can be tracked throughout their journey and computations can be made as to when the rail cars will return back to the S/R facility to be reloaded with product”) and an instruction output unit; (Bell [0087] “The controller 110 is operable to control a displayed representation of the S/R facility and products and assets located in the S/R facility, along with characteristics of the products and assets”)
The modified Bell + Kankainen + Seifert teaches that the cut plan/cut present cars execution queuing unit is configured to determine an execution sequence of cut plans, since the cut plans of different locomotives entering into an execution phase are mixed and performed with a dynamic order management uniformly; (Bell [0087] “the system may respond to a vehicle or container being ready for dispatch by initiating an electronic data interchange (EDI) request”, Bell [0094] “A user may create if-then logic to help plan and manage asset movements within the S/R facility. Checking the status of the asset may involve, for example, checking if a car is loaded and with what product or commodity, checking the identity of the receiver of the loaded commodity, checking the assigned destination of the vehicle or container or other asset, and checking the owner (or lessor) of the vehicle or container or other asset”, thus, cars are moved based on if/then logic which queues some executions before others)

The modified Bell + Kankainen + Seifert does not explicitly teach that the route interference determination unit is configured to calculate parameters of a length and a weight of the train according to the present cars information in the cut present cars. However, Nahla is analogous art of a user interface for displaying train navigation information [0068].  Nahla [0184] “A wide number of train and train environment parameters are catered for to enable calculation of collision risk via primary and secondary communications links. The environmental parameters include topography and global positioning location and track identification”. Nahla  [0185] “Train parameters include train identification, braking data, velocity, acceleration, speed, weight, length of train”. It would have been obvious to one of ordinary skill in the art before the effective 

The modified Bell + Kankainen + Seifert  + Nahla teaches that the parameters are configured for calculating a usage time of each route, (Seifert [abstract] “Velocity and acceleration information are obtained by monitoring the train's position over time and predictions are made as to the future position of each of the trains on the network”) so as to calculate and determine whether there exists interference among the routes to which the cut plans corresponding to the different locomotives belong; (Seifert [abstract] “If the future position of any of the trains is determined to be in a range which at least partially overlaps a range of future positions for another train then a collision warning is sent to one or both trains”)

The modified Bell + Kankainen + Seifert + Nahla teaches that the route selection: instruction/ route generation unit is configured to generate optimized instructions dynamically according to the cut plans, each instruction of the optimized instructions corresponds to a route, (Bell [0083] “The optimization algorithm can determine which route is optimal (e.g., maximum revenue, minimum costs, maximum profit, fastest arrivals) for each shipment with respect to profitability”)

The modified Bell + Kankainen + Seifert  + Nahla teaches comprises a starting point information of the route and an ending point information of the route, (Bell [0099] “The icons provide cues and/or information about the status and/or locations of assets and/or products, which may include an asset identification (ID) code, a loaded product type, product availability, product amount, a destination, an origin”)

The modified Bell + Kankainen + Seifert  + Nahla teaches each of the cut plans corresponds to a plurality of instructions/routes, different route solutions are found from a yard plane for selection, a dynamic optimization is performed when instructions/routes are generated; (as discussed above, Bell [0083] “The optimization algorithm can determine which route is optimal (e.g., maximum revenue, minimum costs, maximum profit, fastest arrivals) for each shipment with respect to profitability”) 

The modified Bell + Kankainen + Seifert  + Nahla teaches that the timing selection: instruction/route automatic triggering unit is configured to control a route processing timing by triggering the each instruction, the route corresponding to the shunting plan selects the timing in sequence to execute cut by cut; (as discussed above, Bell [0083] “The optimization algorithm can determine which route is optimal (e.g., maximum revenue, minimum costs, maximum profit, fastest arrivals) for each shipment with respect to profitability”, thus, routes can be optimized based on time instructions, Bell [0133] “a method that can facilitate at least asset optimization is provided. The method can include various aspects using a controller, such as receiving a shipping schedule including a set of scheduled orders, receiving a new order identifying at least one product to be shipped, identifying one or more assets available to the new order, calculating at least one cost associated with the new order and the one or more assets available, selecting at least one of the one or more assets available to complete the new order based on the shipping schedule and the at least one cost, and adding the new order to the shipping schedule”)

The modified Bell + Kankainen + Seifert  + Nahla teaches that the actual present cars tracking unit is configured to manage actual present cars scene of each line uniformly, Bell [0076] “The rail cars can be tracked throughout their journey and computations can be made as to when the rail cars will return back to the S/R facility to be reloaded with product”) and update a distribution of actual present cars on the lines of the human-machine interface, (as discussed above in Bell [0133]” assets can be optimized such that the number of assets can be optimized for a shipped product”, thus, the number of assets to use is updated based on the optimized asset(s))

The modified Bell + Kankainen + Seifert  + Nahla teaches after the feedback execution module corresponds feedback information according to a router controller to a related state feedback of a route instruction and state feedbacks of cut plans, the cut present cars in the cut plan change to actual present cars when a cut is finished; (Bell [0133] “the method can additionally include changing a route of the scheduled order to accommodate the new order, and/or reserving a private asset selected for the new order from the private fleet, the private asset is selected for the new order”, thus, feedback information of changed orders

The modified Bell + Kankainen + Seifert + Nahla teaches that the instruction output unit is configured to convert a triggered instruction into a standard format that is identified by the route controller to output to the route controller via a data communication, when multiple route controllers administer different control regions, the instruction output unit distributes output instructions according to the different control regions. (Bell Fig 6a shows the capability to select regional route information such as *Atlanta* and how a search/filter instruction is converted into a standard table layout display for different selected regions, [0108] “FIGS. 6A and 6B illustrate exemplary embodiments of a data sorting functionality 600 of the system 100, for sorting and filtering the data of the list view(s) of FIGS. 5A and 5B”)


Claim 6:
The modified Bell + Kankainen + Seifert + Nahla teaches conditions for the timing selection: instruction/route automatic triggering unit to perform an optimization are: actual present cars and planned present cars of the shunting cut are consistent with each other, (Bell [0133] “aspects can be directed toward optimization of at least assets at one or more facilities. In at least one embodiment, a method that can facilitate at least asset optimization is provided. The method can include various aspects using a controller, such as receiving a shipping schedule including a set of scheduled orders, receiving a new order identifying at least one product to be shipped, identifying one or more assets available to the new order, calculating at least one cost associated with the new order and the one or more assets available, selecting at least one of the one or more assets available to complete the new order based on the shipping schedule and the at least one cost”, thus, the cars have to be available, thus, the present cars and shunting cut car is not available and won’t be used.


The modified Bell + Kankainen + Seifert + Nahla teaches to prevent an original intention of the shunting plan from being violated by a false trigger when present cars of different cut plans (Bell [0052] “When in use in support of or assigned to an order, maintenance, et cetera, at least a portion of an asset may be non-available (e.g., cannot be assigned for that time period to another order)”, thus, the same asset cannot be reused)

The modified Bell + Kankainen + Seifert + Nahla teaches that the one with priority is triggered first according to an efficiency maximization calculation (Bell [0012] “the method may include receiving information associated with at least one of forecast information or cost information and using the received information, associated with the at least one of the forecast information or the cost information, to calculate the optimization process”, thus, optimization is per cost (efficient use of resources)  or user rules when the interference is predicted among different routes; (the “or” is ignored)

The modified Bell + Kankainen + Seifert + Nahla teaches that when it is too late to avoid a barrier or the barrier cannot be avoided, a trigger is performed only when the barrier is excluded.(the applicant’s “barrier” is a route requirement that must be satisfied . Bell [0067] “A customer schedule may be based on customer expectations and/or requirements. For example, a customer schedule may be a time at which the customer may expect to receive a product, a time at which the customer may be prepared to receive a product, a time the product may be in accordance with the customer's production or shipment schedule, and others”) Bell [0066] “The shipping solution may not be complete until relevant products/materials, assets, resources, workflows, et cetera, may be reserved and de-conflicted with other shipping solutions”, thus, a trigger of “not complete” occurs if an order solution is not fulfilled with the relevant items)
 

Claim 11:
The modified Bell + Kankainen + Seifert + Nahla teaches mobile terminals correspond to different locomotives receive, in a wireless communication manner (Bell [0090] “the user device may be a mobile, wireless, touch-screen, hand-held device that may be used by a user as the user walks or drives around the S/R facility (e.g., if the user is part of a maintenance crew”) text and voice information that is transmitted (Kankainen [0086] “Voice signals transmitted to the mobile terminal 901 are received via antenna 917”, Bell [0104] “A user may place a cursor over an asset icon (e.g., using a computer mouse, touchscreen manipulation, or other user input device) to view additional information (e.g., in text format”)

The modified Bell + Kankainen + Seifert + Nahla teaches by the plan execution module for conducting on-site transportation participants (as discussed above in Bell [0090] the maintenance crew have a remote mobile device) the human-machine interface of the mobile terminal displays the shunting list being executed by a corresponding locomotive, (Bell Fig 5b shows a shunting list per cars/tracks associated with a locomotive, as discussed above in Bell [0107] “Fig 5b display list” … “shipping vehicles, and/or tracks”)

The modified Bell + Kankainen teaches scrolls dynamically since the plan is executed automatically cut by cut;  (Bell Fig 5b shows how the shunting list has a scrollbar for scrolling dynamically based on user input, as discussed above in Bell [0107] “Fig 5b display list” … “shipping vehicles, and/or tracks”) 

(Seifert [abstract] “If the future position of any of the trains is determined to be in a range which at least partially overlaps a range of future positions for another train then a collision warning is sent to one or both trains”.  Thus, a potential inference among trains. Seifert [0009] “Furthermore, the present invention also provides a use of a mobile telephone for transmitting data relating to a determined position of a train and for receiving data relating to a possibility of a collision”. Seifert [0035] “The means for determining the train's position are operable to communicate with the mobile telephone so that the position of the train may be transmitted to the central controller. In this way, the position of every train on the network is known by, or is able to be calculated by, the central controller. The central controller can then make a prediction as to whether it is possible that a collision may occur. This prediction may be based, for example, on whether a train comes within a certain distance of another train on the network” Seifert [0148] “in the event that a collision is predicted could be relayed via aural or visual means on the train and may be issued for the attention of the driver or another person situated in the train cabin whose job it is to monitor the mobile telephone acting as the communication means”. Seifert [abstract] “If the future position of any of the trains is determined to be in a range which at least partially overlaps a range of future positions for another train then a collision warning is sent to one or both trains. This warning could trigger the train to stop automatically or for the driver to apply the breaks”. Thus, potential collision information (route interference) can trigger operating ending information to stop the train.)


Claim 12:
The modified Bell + Kankainen + Seifert + Nahla teaches wherein with an automatic route process, when a routing begins to select a route, a route processing is successful, (Bell [abstract] “routing the one or more deliverables”, [0012] “optimization process producing a recommended network routing procedure”) a train arrives at a turnaround point, the train enters a line and begins a binding operation, (Bell [0104] “FIG. 3 illustrates an embodiment of a displayed map view 300 of a transportation route”, Bell [0104] “A displayed icon 302 of a receiving facility may be indicated on the map view as being located in a second location of the map (in the example of FIG. 3, Texas). A first group of vehicles and/or containers en route from the shipping facility to the receiving facility may be indicated by the icon 303, which may be located in a third location of the map (in this example, Alabama)”, thus, Bell teaches origin and destination route points, thus, destinations are turnaround points to the next destination)

The modified Bell + Kankainen + Seifert + Nahla teaches the train waits to avoid because of route interference, (as discussed above in Seifert [abstract] “This warning could trigger the train to stop automatically or for the driver to apply the breaks”, thus, a train can be slowed because of interference)

The modified Bell + Kankainen + Seifert + Nahla teaches that the train waits for processing because of route default, the execution feedback module pushes a voice reminding and notification information to the mobile terminal, (Kankainen [0086] “Voice signals transmitted to the mobile terminal 901 are received via antenna 917”) 

The modified Bell + Kankainen + Seifert + Nahla teaches voice contents includes specific action requirements of each operation link, (Bell [0113] “display screen may include options for a user to modify the information of the incoming assets, confirm the incoming assets, or cancellation of any modifying actions”) and provides essential line names, (Bell [0029] “FIG. 4 illustrates an exemplary embodiment of a display screen of a plant view of a shipper/receiver facility generated by the system of FIG. 1”, Bell Fig 4 shows line name “AEIINB”) coupling/decoupling, (Bell Fig 4 shows coupled cars spot 1-spot 5) number of cars (Bell Fig 4 shows 5 cars) , car code operation parameters (Bell Fig 4 shows a code ID for each car)


13.	Claims 5, 7, 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Bell (“Bell”, US 2016/0307155) with Kankainen (“Kankainen”, US 2011/0161875) in further view of Seifert (“Seifert”, US 2004/0026574) in further view of Nahla (“Nahla”, US 2005/0107954) in further view of Kumar et. al. (“Kumar”, US 2019/0106135) in further view of Yang (“Yang”, US 2019/0310100).
 
Claim 5:
The modified Bell + Kankainen + Seifert + Nahla teaches conditions for the route selection: instruction/route generation unit to perform the dynamic optimization are: a distance between a starting point of a turnaround route constituted by two routes and an ending point of a previous route is greater than the length of the train; (Bell [0075] “A shipper may have one or more locations from which they ship product, in addition to one or more customer locations (receivers) where the product is delivered. There can be a myriad of choices and a complex matrix of costs that the shipper may encounter when making decisions about the "best" way to deliver product to customers. Some of these choices can include the cost of using railroad cars compared to the cost of using a private fleet (owned or leased cars) of the shipper, maintenance costs of the private fleet, and costs associated with shipping product on various routes between a shipper location and a customer location”)

The modified Bell + Kankainen + Seifert + Nahla does not explicitly teaches a parallel route to avoid an interference when the interference is determined among routes of different cut plans is used, or a route with a lower-level interference is used. However, Kumar is analogous art of displaying navigational information within a user interface [Fig 14]. Kumar [0218] “The communication equipment can communicate the data signals to report the parameters of the route as measured by the examination system. The communication equipment can communicate the data signals in real time, near real time, or periodically”. Kumar [0019] “one or more processors can identify a damaged route segment, a damaged switch at an intersection between routes, a damaged gate, a damaged signal, a damaged or an immobile vehicle ahead on a route, etc”. Kumar [0092] “automatically slowing or stopping movement of the non-aerial vehicle, communicating a request to an off-board location (e.g., dispatch center, maintenance facility, etc.) for repair, maintenance, and/or inspection of the upcoming segment of the route, change a scheduled trip or route of the vehicle to avoid the upcoming segment”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine navigational user interface of the modified Bell + Kankainen + Seifert + Nahla with the navigational user interface of Kumar so weather obstacles such as a [Kumar 0201] rockslide or mudslide over the route, a washout of the route, a snow drift over the route, pitting, obstacles in 

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches a route with a shortest running distance is used when there is no interference; (Bell [0083] “The optimization algorithm can determine which route is optimal (e.g., maximum revenue, minimum costs, maximum profit, fastest arrivals) for each shipment with respect to profitability”, ”Kumar [0092] “change a scheduled trip or route of the vehicle to avoid the upcoming segment”)

The modified Bell + Kankainen + Seifert + Nahla + Kumar does not explicitly teach a straight route with least ramps is used when there is no interference and the distances are the same.  However, Yang is analogous art of displaying navigational information within a user interface [0051]. Yang [0088] “At 418, the lane group state estimator 206 (or the route optimization engine 202, depending on the implementation) may determine a current and/or predicted lane-group travel time. For instance, the lane group state estimator 206 may use the estimated lane-group traffic (e.g., which may include an average speed in the lane-group, as described above) and apply it to a length of the lane-group. For instance, a length of the lane-group may a given unit (e.g., one mile), a distance between two points (e.g., intersections, freeway on -ramps or off -ramps, etc.), or a distance of the road that the vehicle may travel on according to a calculated route, depending on the implementation”. Yang [0092]  “In some implementations, the route optimization engine 202 may replace roadway segments in conventional route calculation technologies with segments (e.g., distances of road) of lane-groups to select a particular (e.g., the shortest in time or distance) path or route between the client device 110 location and the minimize the impact of lane changes to the entire network and to reduce potential risk of incidents”. Thus, minimizing lane changes, also minimizes on/off ramp lane changes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine navigational user interface of the modified Bell + Kankainen + Seifert + Nahla with the navigational user interface of Yang so Bell’s [0083] minimum cost route optimization can be improved by implementing lane groups which minimize range changes and minimize computing resource usage needed for range changes [Yang 0020].

The modified Bell + Kankainen + Seifert + Nahla + Kumar + Yang teaches the route is changed so as to exclude an affected route out of a selection range when a route barrier is formed randomly by a route controller feedback or an human-machine interface operation. (Kumar [0092] “change a scheduled trip or route of the vehicle to avoid the upcoming segment”)


Claim 7:
The modified Bell + Kankainen + Seifert + Nahla teaches that the feedback execution module comprises: a feedback reception unit, (Bell Fig 6a shows feedback information based on a sort/filter setting(s), [0031] “FIGS. 6A and 6B illustrate exemplary embodiments of display screens showing sorting and filtering functionality of the list view of FIGS. 5A and 5B”)

as discussed above in Bell [0083] route optimization) and a shunting cut plan execution state unit; (Bell [0124] “In one embodiment, the system may record asset and product movement events within the S/R facility. When an actual asset or product moves in an actual S/R facility, a user of the system may update the system to reflect the move. This may be done, for example, by dragging and dropping the icon corresponding to the asset or product in a view displayed on the user device”)

The modified Bell + Kankainen + Seifert + Nahla teaches does not explicitly teach that the feedback reception unit is configured to receive real-time state information of switches, sections and signal machines collected on site during a route control process by the route controller. However, Kumar is analogous art of displaying navigational information within a user interface [Fig 14]. Kumar [0218] “The communication equipment can communicate the data signals to report the parameters of the route as measured by the examination system. The communication equipment can communicate the data signals in real time, near real time, or periodically”. Kumar [0019] “one or more processors can identify a damaged route segment, a damaged switch at an intersection between routes, a damaged gate, a damaged signal, a damaged or an immobile vehicle ahead on a route, etc”. Kumar [0143] “respect to rail vehicles, the features of interest that are identified from the image data can include gauge distances between rails of the route. The designated objects can include wayside assets, such as safety equipment, signs, signals, switches, inspection equipment, or the like. The image data can be inspected automatically by the route examination systems to determine changes in the features of interest, designated objects that are missing, designated objects that are damaged or malfunctioning, and/or to determine locations of 

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches the real-time state information includes: switch position/reverse position indication, (Kumar [0019] “which routes are connected by a switch (e.g., to cause the vehicle to move onto another route that does not include the hazard)”, Kumar [0019] “change a direction of movement of the vehicle heading toward the hazard of an unhealthy track section”)

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches section occupancy/clearance, (Kumar [0019] “one or more processors can identify a damaged route segment, a damaged switch at an intersection between routes, a damaged gate, a damaged signal, a damaged or an immobile vehicle ahead on a route”)

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches section locking/unlocking, (Kumar [0284] “a switch may be activated to cause the vehicle system to travel on another route, etc”, thus, locking in one route and locking out another route based on the switch position)

(Kumar [0029] “activating a switch to change a pathway defined by rail tracks, activating a signal light to change a traffic flow pattern in the railroad, opening a closed gate, closing an open gate, or dumping bulk materials from one or more locomotives”)

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches received feedback information is simultaneously used for updating the signal monitoring station yard topology of the human-machine interface of the dispatching terminal in real time; (Kumar [0282] “The controller 2902 can generate and communicate control signals to the sensors (e.g., directly or at least partially via the network 2904) to control when the sensors obtain the sensor data”)

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches that the instruction/route execution state unit is configured to correspond to an execution state of the instruction/route execution state unit through a tracking algorithm in accordance with site-collected fragmentation information received by the feedback reception unit, (Kumar [0218] “The communication equipment can communicate the data signals to report the parameters of the route as measured by the examination system. The communication equipment can communicate the data signals in real time, near real time, or periodically”)

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches that the execution state comprises successful route processing, route starting and route ending, a feedback of the execution state influences the timing selection and route selection calculation of the plan execution module, (as discussed above in Kumar [0218] real time route sensor data collection,  Kumar [0019] “change a direction of movement of the vehicle heading toward the hazard of an unhealthy track section”), thus real time routing changes based on hazards)  the timing of executing state feedback is simultaneously used for generating and outputting corresponding text information to the mobile terminal for conducting a shunter/driver to implement a shunting control by voice; (Kumar [0298] “one or more processors also can generate another control signal (or use the same control signal) and communicate the control signal to a component of the transportation network, such as a signal, gate, switch etc. This control signal can help in preventing the vehicle heading toward the hazard from reaching the hazard, such as by changing a color or other state of a signal (e.g., changing from a green light to a red light), by lowering a gate (e.g., to prevent passage of the vehicle on a route toward the hazard), by changing which routes are connected by a switch (e.g., to cause the vehicle to move onto another route that does not include the hazard), etc”, Nahla [0045] “[0045] There are occasional collisions of trains that occur even though most locomotives are equipped with voice communication systems that should enable the engineers to detect collision candidates”)

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches that the shunting cut plan execution state unit, the state feedback of the instruction influences the state change of the cut plan: a cut starting, a cut ending, then changes the actual present cars, (Bell [0052] “When in use in support of or assigned to an order, maintenance, et cetera, at least a portion of an asset may be non-available (e.g., cannot be assigned for that time period to another order)”, thus, assets can be cut based on being assigned to maintenance , thus, making a railcar unavailable for a route)

 (Bell [0079] “An optimization pre-processing functionality may create a matrix of equipment availability based on the current location of private rail cars available for loading, the forecasted availability of private equipment currently en route based on transit time and customer dwell estimates, potential repositioning movements, and the expected availability of railroad owned equipment”, Bell [0079] “Based on such inputs, the optimization process may create a recommended shipment plan that maximizes overall profitability for the planning period”, Bell [0133] “The controller can be configured to process a shipping schedule including a set of orders, process an equipment availability matrix including a set of assets based on the shipping schedule, determine one or more costs based on at least the set of orders and the set of assets, identify one or more possible shipping solutions associating one or more assets from the set of assets with at least one order from the set of orders to fulfill the set of orders in accordance with the shipping schedule, and select a preferred shipping solution based at least on the one or more costs”, Bell [0148] “Finally, the dashboard can display final shipment information after optimization”)


Claim 10:
The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches conditions for the timing selection: instruction/route automatic triggering unit to perform an optimization are: actual present cars and planned present cars of the shunting cut are consistent with each other, (Bell [0133] “aspects can be directed toward optimization of at least assets at one or more facilities. In at least one embodiment, a method that can facilitate at least asset optimization is provided. The method can include various aspects using a controller, such as receiving a shipping schedule including a set of scheduled orders, receiving a new order identifying at least one product to be shipped, identifying one or more assets available to the new order, calculating at least one cost associated with the new order and the one or more assets available, selecting at least one of the one or more assets available to complete the new order based on the shipping schedule and the at least one cost”, thus, the cars have to be available, thus, the present cars and shunting cut car is not available and won’t be used.

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches to prevent an original intention of the shunting plan from being violated by a false trigger when present cars of different cut plans intersect; (Bell [0052] “When in use in support of or assigned to an order, maintenance, et cetera, at least a portion of an asset may be non-available (e.g., cannot be assigned for that time period to another order)”, thus, the same asset cannot be reused)

The modified Bell + Kankainen + Seifert + Nahla + Kumar teaches that the one with priority is triggered first according to an efficiency maximization calculation (Bell [0012] “the method may include receiving information associated with at least one of forecast information or cost information and using the received information, associated with the at least one of the forecast information or the cost information, to calculate the optimization process”, thus, optimization is per cost (efficient use of resources)  or user rules when the interference is predicted among different routes; (the “or” is ignored)

.(the applicant’s “barrier” is a route requirement that must be satisfied . Bell [0067] “A customer schedule may be based on customer expectations and/or requirements. For example, a customer schedule may be a time at which the customer may expect to receive a product, a time at which the customer may be prepared to receive a product, a time the product may be in accordance with the customer's production or shipment schedule, and others”) Bell [0066] “The shipping solution may not be complete until relevant products/materials, assets, resources, workflows, et cetera, may be reserved and de-conflicted with other shipping solutions”, thus, a trigger of “not complete” occurs if an order solution is not fulfilled with the relevant items)
 

14.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (“Bell”, US 2016/0307155) with Kankainen (“Kankainen”, US 2011/0161875) in further view of Seifert (“Seifert”, US 2004/0026574).

Claim 8:
The modified Bell + Kankainen teaches mobile terminals correspond to different locomotives receive, in a wireless communication manner (Bell [0090] “the user device may be a mobile, wireless, touch-screen, hand-held device that may be used by a user as the user walks or drives around the S/R facility (e.g., if the user is part of a maintenance crew”) text and voice information that is transmitted (Kankainen [0086] “Voice signals transmitted to the mobile terminal 901 are received via antenna 917”, Bell [0104] “A user may place a cursor over an asset icon (e.g., using a computer mouse, touchscreen manipulation, or other user input device) to view additional information (e.g., in text format”)

The modified Bell + Kankainen teaches by the plan execution module for conducting on-site transportation participants (as discussed above in Bell [0090] the maintenance crew have a remote mobile device) the human-machine interface of the mobile terminal displays the shunting list being executed by a corresponding locomotive, (Bell Fig 5b shows a shunting list per cars/tracks associated with a locomotive, as discussed above in Bell [0107] “Fig 5b display list” … “shipping vehicles, and/or tracks”)

The modified Bell + Kankainen teaches scrolls dynamically since the plan is executed automatically cut by cut; , (Bell Fig 5b shows how the shunting list has a scrollbar for scrolling dynamically based on user input, as discussed above in Bell [0107] “Fig 5b display list” … “shipping vehicles, and/or tracks”) 

The modified Bell + Kankainen teaches does not explicitly teach in yards where route interference among different locomotives is likely to occur, the timing selection is influenced by binding operation ending information transmitted to the plan execution module via an operation of the mobile terminal. However, Seifert is analogous art of displaying navigational information within a user interface [Fig 4-7]. Seifert [abstract] “If the future position of any of the trains is determined to be in a range which at least partially overlaps a range of future positions for another train then a collision warning is sent to one or both trains”.  Thus, a potential inference among trains. Seifert [0009] “Furthermore, the present invention also provides a use of a mobile telephone for transmitting data relating to a determined position of a train and for receiving data relating to a possibility of a collision”. Seifert [0035] “The means for determining the train's position are operable to communicate with the mobile telephone so that the position of the train may be transmitted to the central controller. In this way, the position of every train on the network is known by, or is able to be calculated by, the central controller. The central controller can then make a prediction as to whether it is possible that a collision may occur. This prediction may be based, for example, on whether a train comes within a certain distance of another train on the network” Seifert [0148] “in the event that a collision is predicted could be relayed via aural or visual means on the train and may be issued for the attention of the driver or another person situated in the train cabin whose job it is to monitor the mobile telephone acting as the communication means”. Seifert [abstract] “If the future position of any of the trains is determined to be in a range which at least partially overlaps a range of future positions for another train then a collision warning is sent to one or both trains. This warning could trigger the train to stop automatically or for the driver to apply the breaks”. Thus, potential collision information (route interference) can trigger operating ending information to stop the train. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the train navigation user interface of the modified Bell + Kankainen with the train navigation user interface of Seifert so that all trains in a potential collision have the opportunity to take action and avoid it [Seifert 0136] 


Claim 9:
, (Bell [abstract] “routing the one or more deliverables”, [0012] “optimization process producing a recommended network routing procedure”) a train arrives at a turnaround point, the train enters a line and begins a binding operation, (Bell [0104] “FIG. 3 illustrates an embodiment of a displayed map view 300 of a transportation route”, Bell [0104] “A displayed icon 302 of a receiving facility may be indicated on the map view as being located in a second location of the map (in the example of FIG. 3, Texas). A first group of vehicles and/or containers en route from the shipping facility to the receiving facility may be indicated by the icon 303, which may be located in a third location of the map (in this example, Alabama)”, thus, Bell teaches origin and destination route points, thus, destinations are turnaround points to the next destination)

The modified Bell + Kankainen + Seifert teaches the train waits to avoid because of route interference, (as discussed above in Seifert [abstract] “This warning could trigger the train to stop automatically or for the driver to apply the breaks”, thus, a train can be slowed because of interference)

The modified Bell + Kankainen + Seifert teaches the train waits for processing because of route default, the execution feedback module pushes a voice reminding and notification information to the mobile terminal, (Kankainen [0086] “Voice signals transmitted to the mobile terminal 901 are received via antenna 917”) 

(Bell [0113] “display screen may include options for a user to modify the information of the incoming assets, confirm the incoming assets, or cancellation of any modifying actions”) and provides essential line names, (Bell [0029] “FIG. 4 illustrates an exemplary embodiment of a display screen of a plant view of a shipper/receiver facility generated by the system of FIG. 1”, Bell Fig 4 shows line name “AEIINB”) coupling/decoupling, (Bell Fig 4 shows coupled cars spot 1-spot 5) number of cars (Bell Fig 4 shows 5 cars) , car code operation parameters (Bell Fig 4 shows a code ID for each car)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is e.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) a.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



EVS										          
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145